Citation Nr: 1501311	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  10-17 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Whether the character of the appellant's discharge is a bar to his receipt of Department of Veterans Affairs (VA) benefits, other than health care under Chapter 17, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Conner, Counsel



INTRODUCTION

The appellant served in the U.S. Marine Corps from May 1969 to August 1971 and was discharged under other than honorable conditions.

This matter came to the Board of Veterans' Appeals (Board) on appeal from an October 2009 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina, which determined that the appellant's discharge was a bar to his receipt of VA benefits other than health care under Chapter 17, Title 38, United States Code.

In connection with his current appeal, the appellant requested a Board hearing in Washington, D.C.  In September 2010, however, the appellant indicated that he no longer wanted a hearing and asked that his appeal be forwarded to the Board for a decision.  


FINDINGS OF FACT

1.  In August 1971, the appellant was discharged under other than honorable conditions.

2.  The appellant's actions resulting in his discharge under other than honorable conditions constituted willful and persistent misconduct.

3.  The appellant was not insane at the time he committed the offenses that led to his discharge.


CONCLUSION OF LAW

The character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the appellant under the VCAA.

In an April 2009 letter issued prior to the initial decision on the claim, the RO advised the appellant that, given the character of his discharge, a determination regarding his Veteran status was necessary prior to adjudicating the merits of his claim for VA compensation.  The appellant was advised of the applicable legal criteria as well as the information and evidence necessary to support his claim.  Given the nature of the question at issue in this case, the Board finds that VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2014); see also Dennis v. Nicholson, 21 Vet. App. 18 (2007) (discussing VA's notification duties in a character of discharge determination).

With respect to VA's duty to assist, the record shows that VA has undertaken all necessary development action.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  The appellant's service personnel and treatment records are on file and the RO has confirmed the nature of the appellant's discharge with the service department.  There is no indication of outstanding relevant records.  38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), (3) (2014).  The Board further notes that in July 2011, the Board for Correction of Naval Records unanimously denied the appellant's request for an upgrade of his characterization of service.  

For the reasons set forth above, and given the facts of this case, the Board finds that no further notification or development action is necessary on the issue now being decided.  Neither the appellant nor his representative has contended otherwise.  

Applicable Law

A person seeking VA benefits must first establish that the former service member upon whose service such benefits are predicated has attained the status of Veteran.  Aguilar v. Derwinski, 2 Vet. App. 21 (1991); Holmes v. Brown, 10 Vet. App. 38, 40 (1997).

A veteran is "a person who served in the active military, naval, or air service, and who was discharged or released therefrom under conditions other than dishonorable."  38 U.S.C.A. § 101(2) (West 2014); 38 C.F.R. § 3.1(d) (2014).

A discharge or release because of one of the following offenses is considered to have been issued under "dishonorable" conditions, unless it is found that the person was insane at the time of committing the offense causing such a discharge:  (1) acceptance of an undesirable discharge to escape trial by general court-martial; (2) mutiny or spying; (3) an offense involving moral turpitude, including, generally, conviction of a felony; (4) willful and persistent misconduct, including a discharge under other than honorable conditions, if it is determined that it was issued because of willful and persistent misconduct; but not a discharge because of a minor offense if service was otherwise honest, faithful and meritorious; and (5) homosexual acts involving aggravating circumstances or other factors affecting the performance of duty.  38 C.F.R. § 3.12(d) (2014); Stringham v. Brown, 8 Vet. App. 445, 448 (1995) (noting that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance," such as periods of AWOL, do not constitute minor offenses); Winter v. Principi, 4 Vet. App 29 (1993) (holding that one AWOL offense where the appellant was AWOL 32 days out of his 176-day service time constituted a bar to the payment of VA benefits on the basis of willful and persistent misconduct).

An insane person is one who, while not mentally defective or constitutionally psychopathic, except when a psychosis has been engrafted upon such basic condition, exhibits, due to disease, a more or less prolonged deviation from his normal method of behavior; or who interferes with the peace of society; or who has so departed from the accepted standards of the community to which by birth and education he belongs as to lack the adaptability to make further adjustment to the social customs of the community in which he resides.  38 C.F.R. § 3.354 (2014).

Insanity must be shown to exist, due to disease, only at the time of the commission of the offense leading to discharge, not that insanity caused the misconduct.  Beck v. West, 13 Vet. App. 535, 539 (2000).  In other words, there need not be a causal connection between the insanity due to disease and the misconduct.  See Struck v. Brown, 9 Vet. App. 145, 154 (1996), citing Helige v. Principi, 4 Vet. App. 32, 34 (1993) and abrogated on other grounds by Gardner v. Shinseki, 22 Vet. App. 415 (2009); see also VA O.G.C. Prec. 20-97 (May 22, 1997) (clarifying VA's definition of insanity).

Willful misconduct means an act involving conscious wrongdoing or known prohibited action.  A service department finding that injury, disease or death was not due to misconduct will be binding on VA unless it is patently inconsistent with the facts and the requirements of laws administered by VA.  An act is willful misconduct where it involves deliberate or intentional wrongdoing with knowledge of or wanton and reckless disregard of its probable consequences.  Mere technical violation of police regulations or ordinances will not per se constitute willful misconduct.  38 C.F.R. § 3.1(n) (2014).

In claims for VA benefits, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

After carefully reviewing the record, the Board finds that the character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.  

The appellant's service personnel records delineate repeated offenses and punishments during the course of his service.  The Veteran entered service in May 1969.  In February 1970, he received nonjudicial punishment for violating Article 91 of the Uniform Code of Military Justice (UCMJ) for disobeying a lawful order and being disrespectful to a sergeant by calling him a pig, telling him to take off his stripes, and threatening to "kick his ass."  In March 1970, the appellant received another nonjudicial punishment for violating Article 92 of the UCMJ by disobeying a group order by misusing and abusing a vehicle.  In August 1970, the appellant received nonjudicial punishment for violating Article 86 of the UCMJ by failing to report to his appointed place of duty.  In January 1971, he received nonjudicial punishment for violating Article 91 of the UCMJ by disobeying a lawful order.  In February 1971, the appellant was tried by Summary Court Martial and convicted of two counts of being absent from his appointed place of duty in violation of Article 86 of the UCMJ.  

Between February 1971 and June 1971, the appellant was counselled on three separate occasions concerning his frequent involvement in matters of a discreditable nature with the military authorities.  He was advised that his continued involvement could result in an Administrative Discharge which could result in a discharge under conditions other than honorable.  In July 1971, the appellant received nonjudicial punishment for violating Article 91 of the UCMJ on two separate occasions.  Later than month, the appellant's commanding officer recommended the appellant for administrative separation with an other than honorable discharge due to unfitness.  As set forth above, the appellant was discharged under other than honorable conditions in August 1971.  The Veteran received a Certificate of Commendation for his service for the period May 1970 to May 1971.  

After considering the record in its entirety, the Board finds that the appellant's actions leading to his discharge constituted willful and persistent misconduct within the meaning of 38 C.F.R. § 3.12 (d)(4).  As set forth above, the appellant received five nonjudicial punishments for misconduct, was repeatedly counselled concerning his frequent involvement in matters of a discreditable nature with the military authorities, and was convicted by a summary court martial for misconduct.  Given these facts, the Board finds that the incidents leading up to the appellant's discharge were sufficiently numerous, willful and persistent in nature as to reflect an ongoing pattern of misconduct, as confirmed by his commanding officer.  His offenses, including disobeying lawful orders, disrespecting and threatening a noncommissioned officer, and being repeatedly absent his appointed place of duty interfered with his military duties and were not minor in nature.  See e.g., Stringham, 8 Vet. App. at 448 (noting that "offenses that would interfere with [the] appellant's military duties, indeed preclude their performance," such as periods of AWOL, do not constitute minor offenses).  In summary, the Board finds that the appellant's actions in service reflected an ongoing pattern of conduct which was not consistent with the honest, faithful, and meritorious service for which VA benefits are granted.  

In reaching its decision, the Board has considered the appellant's contentions that his bad conduct during service was prompted by pain he suffered as a result of a low back injury.  The appellant's service treatment records show that he was seen on a frequent basis, claiming to have back pain since falling from a rope climb in boot camp.  According to an April 1971 Medical Board report, however, repeated evaluation showed that despite the appellant's multiple complaints, no low back pathology was present.  The Medical Board recommended that the appellant be returned to full duty.  In this case, the Board also finds that the evidence shows that the appellant was not insane at the time of committing the offenses resulting in his discharge.  See 38 C.F.R. § 3.12(b).  To the extent the appellant claims that pain caused his misconduct, the Board notes that he did not offer such a defense in service and there is no indication in the service treatment records or otherwise of the existence of any insanity at the time of the commission of the offenses leading to his discharge.  Indeed, the service treatment records show that despite the appellant's claims of back pain in service, a thorough medical evaluation revealed that no back pathology was present.  The Board finds no indication that the appellant was incapable of determining right from wrong in service, including as a result of back pain.

The Board has also considered the statements from the appellant's acquaintances attesting to his good character and his post-service community service.  The appellant further notes that he has successfully raised four children and has no police record, further supporting his good character.  The appellant's post-service activities and good character notwithstanding, as set forth above, his service personnel records clearly document willful and persistent misconduct, resulting in a discharge under other than honorable conditions.  The Board notes that its conclusion in this regard is consistent with the findings of the Board for Correction of Naval Records (BCNR).  In July 2011, a three member panel of that body considered the appellant's naval record, weighing all potentially mitigating factors, including his contentions of receiving a back injury, and unanimously concluded that an upgrade in the character of his discharge was not warranted due to an overall record of misconduct.  See also BCNR letter of March 12, 2012.  

Under the circumstances of this case, the Board concludes that the the preponderance of the evidence is against the claim and the character of the appellant's discharge is a bar to his receipt of VA benefits, other than health care under Chapter 17, Title 38, United States Code.  38 U.S.C.A. §§ 101(2), 5303(b) (West 2014); 38 C.F.R. §§ 3.1, 3.12 (2014).


ORDER

The character of the appellant's discharge is a bar to his receipt of Department of Veterans Affairs (VA) benefits, other than health care under Chapter 17, Title 38, United States Code.  The appeal is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


